b u ~ 7 e f q ~ u ~ xo uoyqemxojuy 'asnea noqs oq xapxo ue
                   xaqqo
     qqyn uoyqaauuoa uy paAxas ATqUanbaSqnS uosxaa nuy 'abpn!.
                              hu           y
     30 uorqnqrqsqns e rsj a o r 03 q3rqn u a3ynzas qans ra2je
     snep aAyqnaasuo3 oz aAey Txeqs pahxas AIqUanDaSqnS sy
     oqn suomns e uy paueu nqxea nuy .uoyqnqyqsqns 30 qqbyx
     e aheq xabuoT ou TTeqs apetu uaaq seq a3yAxas tuoqn uoan
     Xqxea aqq pue 'rjuamn3op buyqeyqyuy lay30 xo uoyqeur;ro3uy
     'xapxo aqq buy~y3 n2xea aqq xo 3jyquye~aaqq 'po~xad
     a u q pyes Vqqym paTy3 uaaq seq abpnC 30 uoyqnqyqsqns 103
      ty
     uoyqour ou pue 'quaunaop buyqey2yuy xaqqo xo uoyqemxojuy
     'asne3 noqs oq xapxo ue 30 aarhxas xaale sAep aAyqn3asuos
     OT   xo 'suomns F 30 aa7~zas xeqje sAep ahlqnaasuoa
     oz 103 asner, e 03 paubysse sy abpnc e uaqM (a)
qans urequoa aou I I ~ M aInx pas?nax aqq qeqq 6uypue)szapun
aqq qqym 'paxoasxapun axe aTnx aqq oq suoyqyppe aqq 'abueq3
aqq buypeax uy asea xoa) 'lj66~.       'Tt Alenuer 0 puaqxa o l poyxad
                                                     7          r.
quaartao3 e pue ' 5 6 6 ~ 'T Lxenxqaa 30 aqep a~yqaa33aue qrjyn ' w x
      (T)                                     r7
' (3) t.08-T-ES 30 7UaUipUaUe bu?fioTTo,Sa 1 s7dope am03 sTqA
    'y3x '508- qbnoxqq 108-T-E S S 7e pay~ypoamou axe pue ' ~ 8 6 ~    'T
xaquaqdas 30 aqep a ~ r ~ a a 3 3 a peq saTnx aq& 'sasea ~euymyxr,
                                 ue                                   pue
Tynyn u sabpnc 30 uoy7nqyqsqns pue uoyqe3yjy-p?nbsypaqq 103 saTnx
        y
paqsgqeqsa q m o 3 syqq 'uoyqnqyqsuo3 euequox Z L ~ T   aqq 30 'Z uoyqaas
                q                            d
'IIA aT3yqxy A q m o 3 syqq u p a ~ e ~xamod aqq 03 quensmd
                                  y
                                                .abueqo axnx ahyq~adsoxd
e A passaxppe qsaq axan suxaauoa qans qeqq papnTsuoa 7xno3 aqq
    q
               xo
'sbu~paaaoxd suoyqae Aqxed-a~dyq-pu y asnsyu u~ 7Tnsax p~noa
                                             u
uoyqnqyqsqns xo3 poyxad amyq e qans qeqq 6uyzyu6oaax 'quepuajap
pahxas qseT aq7 uo suomns 30 aayAxas aqq xa33e sAep a~yqnaasuoa
oz jo p0~lade uyqqym abpnc qayxqsyp e 30 uoyqnqy7sqns e 203 anom
oq 7uye~dtuoa  aq? u squepuajap a~dyq~nur
                     y                        patueu seq oqn 33yquye~de
           se               m
bu?moT~~! '~354 ( 3 ) [T) 8 - ? - ~ S paqaxdzarlu~w n o 3 syqq 'LZET
                   '                                                 pz-d
                                X
688 'C98 'daa'qs Tlj ' [t.66'1) u W Tr7eN laT3eIE) 'A lOUTITeq3 UI
       $0
!euequo~ aqeqs aqq 30 sabpnr qxno3 qsrxqsra saqeqs paqyun
             $0
     !euequo~ aqeqs aqq 30 sqxnoa qarxqsya aqq 30 syxaf3
            !euequo~ aqeqs aqq jo sabpnr qanoa qayrqsya
                    30
                                             :buynoffo3aqq wq xapxo
syqq 30 saydoa fyem 03 paqr,azyp sr q m o a syqq 30 yxaf3 aq&
                                                             :33I&ON
                                                       7
                                      .aqeyxdoxdde aq 0 spur3 qy se
sabueqs qsns ayeur pue a r s aqq xapysuos f f ~ qxno3 syqq 'squaunuos
                         ue                      n
qsns $0 idraaax aqq b u r n o ~ ~ o ~
                                  -5665 'TE Axenuer A qznoa srqq 30
                                                     q
W a T 3 a m 0 paqqyurqns aq 03 sayqxed paqsaxaquy xaqqo pue 'sabpnc
             7
'sdauxoqqe A squaunuor, saqyAuy qxno3 auraxdns euequoH aq&
              q
                                                        :OiOItrBd JGN3W03
                                                                    '5661
'T Axenxqad uo qsajja aye3 ffeqs afnx aqq 30 uoTsyAax s?q&
                                                       :3&W 3AIZ33dd3
                                                   'yuea 1 , q e ~
                                                                 xay3ex3
                 U?       6 ~
'A I O U T T T ~ Y ~ ~ 6 'ET xaquaqdas paqep uoyuydo aqq uy 7 m o 3 s ~ q q
dq passnasyp se ' Y ~ H'(3)   (T)POS-T-t 'sabpnc 30 uoyqnqyqsqns pue
                                         S
uorqeaygr~enbsyp aTns a t .JQ uoyqeqaxdxaqup s,tl.anoa
                      uo     ql                            aqq 30 aaefd
               7
uy pasn aq 0 sr pue spuaure afnx pasrnax s ~ q q'uoyqnqyqsuo3 euequoH
ZL6T aq7 30 'Z uo~qsas 'IIA awyqxv 30 dqrxoqqne ayq Ag
                         :Y~H  'fs)ir)tos-T-c ~ o ~ ~ s a s
                                                      saaasaaans aaaao
                                                          'quyefduros
     Aqxed pqqq e 30 quepuajap dqxed pxyqq aqq uodn
     asrnxas aqq xaq3e sAep a~rqnsasuos uyqqym uorqnqyqsqns
                                           oz
                                 et s r
     auo jo q q K ~ . x e aheq X a a e r burpad Au@ u~ tiqx~d
     feuybyxo ue qou sy oqn quepuajap Aqxed pxyqq auo qeqq
     qdasxa 'uorqnqyqsqns 30 qqbjx Aue aneq ffeqs xaqjeazaqq
     sauanxaquy xo pauroc s oyn Aqx~dou '6u~paarroxd
                               y                              aqq 03
     sarqxed feuy9yx0 aqq 03 se unx aneq TTeys porxad a r q aqq
                                                             ay
     zaqgy =naae unx T T e q s spo~zadamTq aqq pua "Aqxeeibci~nom
                           y
     aqq Xq asnes aq? u pasn d~snarhaxduaaq bu~heq ssafun
                  sr
     'paqeqsu~ax a6pnC e 30 uoyanqrasqns a03 aham 02 7q6y.x
     ayq 'qdne3 a&png-rrb~nur e a0 saTrax bu-g.e.rado xeuxaqul
                                                     samnssw abpnC
     aq? $0 anqqh A q sene3 ayq 30 U O ~ ~ ~ ~ ~ B T Z P I C
     nau e l o "jqassaq so gT3srnyq sa&ouaa abpn(lbupprsasd aqq
     31 *abpnk g o ProyqnqyTsqns e l o 3 ailom oq q q w u~ aarnxas
     Clerks of the United States District Courts of the State o f
Montana;
     President and Executive Director of the State Bar o f Montana,
with the request that this order be published in The blantana
Lawyer;
     President and Executive Director of the Montana Trial Lawyers
Association, with the request that this order be published in the
Association journal;
     President and Executive Director of the Montana Defense Trial
Lawyers Association, with the request that this order be published
in the Association journal;
     West Publishing Company, with a request that it he published
in the Pacific Reporter; and
     State Reporter Publishing Company, with a request that it be
published in the State Reporter.
     DATED this 10th day of November,




                                  u
                                                Justices